NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted July 20, 2018* 
                                 Decided July 26, 2018 
                                             
                                         Before 
 
                       FRANK H. EASTERBROOK, Circuit Judge 
                        
                       DAVID F. HAMILTON, Circuit Judge 
                        
                       AMY J. ST. EVE, Circuit Judge 
 
No. 18‐1643 
 
BORIS MUDD,                                    Appeal from the United States District 
      Plaintiff‐Appellant,                     Court for the Northern District of 
                                               Indiana, Fort Wayne Division. 
                                                
      v.                                       No. 1:16‐cv‐221 
                                                
CITY OF FORT WAYNE, et al.,                    James T. Moody, 
      Defendants‐Appellees.                    Judge. 

 

                                       O R D E R 
 
       After Boris Mudd pleaded guilty to drunk driving, he sued several defendants, 
including the City of Fort Wayne, under the Fourth and Fourteenth Amendments, as 
well as various state laws. The district court entered summary judgment because Mudd 
did not present evidence to support the only argument that he made in opposition to 

                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 18‐1643                                                                             Page 2 
 
the defendants’ motions: that the individuals who violated his rights did so pursuant to 
an actual or de facto policy of the City. See Monell v. Dep’t of Soc. Servs. of New York, 436 
U.S. 658, 690–91 (1978). On appeal Mudd raises a different argument; the defendants 
have asserted waiver correctly, and they are also right on the merits. 
 
        Jason Fuhrman, a Fort Wayne police officer driving in an unmarked sedan, 
initiated a traffic stop after watching Mudd swerve and speed multiple times. Once 
Mudd pulled over, Fuhrman smelled alcohol on his breath, noticed his unsteady gait, 
and heard his slurred speech. So Fuhrman arrested and handcuffed Mudd, and 
transported him to jail for a test to determine his blood‐alcohol level. Mudd refused to 
take the test, even after a prosecutor obtained a warrant. After being charged with 
operating a vehicle while intoxicated, Mudd pleaded guilty.  
         
        Mudd later brought this suit under 42 U.S.C. § 1983 against the City of Fort 
Wayne, the Fort Wayne Police Department, Fuhrman, the Sheriff, the prosecutor, and 
the judge who signed the warrant. He alleged that all defendants violated his rights 
under the Fourth and Fourteenth Amendments. Moreover, Mudd asserted, Fuhrman 
committed battery, malicious prosecution, intentional infliction of emotional distress, 
and violated Indiana Code § 9‐30‐2‐2 by arresting Mudd while displaying no physical 
signs that he was a police officer. 
 
        After the district court dismissed the prosecutor and judge on absolute‐immunity 
grounds, the remaining defendants moved for summary judgment. Fuhrman declared 
that he was wearing his police uniform when he arrested Mudd, so, he argued, he 
satisfied the requirements of § 9‐30‐2‐2. That law mandates that an officer drive a 
marked police vehicle or wear a distinctive uniform before arresting a person for 
violating a traffic law. IND. CODE § 9‐30‐2‐2(1), (2). The defendants contended that 
probable cause existed to arrest Mudd, Fuhrman’s handcuffing of Mudd was not 
excessive force or a battery, and that Mudd’s guilty plea precluded any 
malicious‐prosecution or equal‐protection claim. They also argued that because Mudd 
did not point to a policy or custom, his Monell claim failed as a matter of law. Mudd’s 
response was only to argue that certain defendants “implemented and executed an 
(OWI) policy,” thus violating Indiana Code § 9‐30‐2‐2. 
 
        The judge granted the defendants’ motions for summary judgment, noting that 
Mudd’s failure to address any of their arguments except for those targeting his Monell 
claim meant that all other claims were abandoned. And Mudd’s Monell claim failed 
No. 18‐1643                                                                            Page 3 
 
because he did not put forth evidence of a municipal policy or custom that caused a 
deprivation of his constitutional rights. 
         
        On appeal, Mudd attempts to revive his claim that because Fuhrman was driving 
an unmarked vehicle, the arrest did not comply with the requirements of § 9‐30‐2‐2 or 
the Fourth Amendment. Even if Mudd had preserved this argument, his claim would 
fail on the merits. The undisputed fact is that even though Furhman’s car was 
unmarked, he was still wearing his police uniform, and therefore did not violate the 
requirements of § 9‐30‐2‐2. And the supposed violation of a state law does not provide a 
basis for a Fourth Amendment claim. See Virginia v. Moore, 553 U.S. 164, 176 (2008). 
Moreover, regardless of whether the Indiana law was violated, Mudd cannot recover 
damages under § 1983 because that statute protects “plaintiffs from constitutional 
violations, not violations of state laws.” Scott v. Edinburg, 346 F.3d 752, 760 (7th Cir. 
2003).  
         
        Mudd does not press his other claims—including the Monell claim that was the 
centerpiece of his argument in the district court—so we do not address them further. 
         
                                                                                  AFFIRMED